Citation Nr: 0200761	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  97-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to March 
1971, and from May 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC) in Wichita, Kansas.

A review of the claims file reflects that the veteran failed 
to appear for a hearing before a Member of the Board in 
August 1998.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2001).


REMAND

In a November 2000 rating action, the RO denied reopening a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, and so informed the veteran on 
January 12, 2001.  This issue was addressed by the veteran's 
representative in a statement, dated December 10, 2001.  The 
Board construes this as the timely submission of a Notice of 
Disagreement on that issue.  However, the veteran has not 
been furnished a Statement of the Case (SOC) which addresses 
that issue.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that where a notice of disagreement has been submitted, but 
no statement of the case has been issued, the Board must 
remand the case to the RO for the issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regards to the veteran's claim for service connection 
for PTSD, the veteran maintains that he has the following 
stressors: (1) stress from being the subject of a junior 
officer's racially disparaging remark; (2) stress from when a 
submarine on which he was stationed, USS SARGO, collided with 
another submarine, USS BARB, in the 1960's; stress as a 
result of being in the midst of a group of Japanese civilians 
who were demonstrating against the docking of an American 
nuclear-armed vessel in Japanese waters; and (4) stress 
occasioned by almost being run over by a bulldozer while 
searching for the bodies of three slain civil rights workers 
while serving aboard the USS HADDOCK in Pascagula, 
Mississippi in 1966. 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

In Holliday v. Principi, 14 Vet. App. 280, the Court held 
that all provisions of the VCAA are potentially applicable to 
all claims for VA benefits.  Because the criteria for 
providing notice, developing evidence, and deciding benefits 
have been fundamentally altered, a remand of the issue on 
appeal is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49, 747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With regards to the veteran's claim for service connection 
for PTSD, a recent VA treatment report, dated in January 
2001, reflects that the veteran gave a history of stressors 
consistent with those noted above.  At that time, a diagnosis 
of PTSD, as a result of traumatic incidents which occurred 
while the veteran was on active duty was recorded by the 
examining physician.  However, the veteran's claims files 
were not made available to the examiner for review prior to 
the examination, and the examiner based his conclusion solely 
on history provided by the veteran.  In light of the 
foregoing, the Board is of the opinion that the veteran 
should be provided a current VA examination in order to 
determine the etiology of any currently present diagnosed 
PTSD.  Accordingly, a contemporaneous VA examination is 
needed.  See generally Crowe v. Brown, 7 Vet. App. 238 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

According to the regulations, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence of an in-service 
stressor(s), and a link established by medical evidence 
between the in-service stressor(s) and the current PTSD.  38 
C.F.R. § 3.304(f) (2001).  The veteran should be afforded an 
opportunity to submit a complete history of his stressors and 
documentation corroborating such events, if possible, should 
be undertaken by the RO. 

The Board notes that the veteran's service personnel records 
are not contained in the claims files.  The RO should attempt 
to secure these records prior to final appellate review of 
the veteran's claim. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain the 
service personnel records for the 
veteran's periods of service from the 
National Personnel Records Center.

2.  The RO must review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.

3.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess records pertinent to his claim 
for service connection for PTSD.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
records identified by the veteran.  If 
the RO is unable to obtain such records, 
the RO should provide a written statement 
of its efforts to do so.

4.  The veteran should be asked to review 
the above-noted accounts of the alleged 
events between the submarine on which he 
was stationed in the 1960's, USS SARGO, 
and the USS BARB, and stress occasioned 
by almost being run over by a bulldozer 
while searching for the bodies of three 
slain civil rights workers while serving 
aboard the USS HADDOCK in Pascagula, 
Mississippi in 1966, and all additional 
information possible, including a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed to during service.  

The veteran should be asked to provide to 
the best of his ability any specific 
details to each of the claimed stressful 
events noted above and in this REMAND, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  
If there are additional stressors, he 
should note those stressors and number 
them accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in paragraph 4, but regardless of 
whether he responds, the RO should 
request the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia, 22150 to provide 
any additional information which might 
corroborate the veteran's alleged 
stressors.  The RO should provide the 
USASCRUR with a summary of the veteran's 
alleged stressor events.  The USASCRUR 
should be asked to confirm whether there 
was collision between the USS SARGO and 
USS BARB in the 1960's.  If the USASCRUR 
requires more specific information to 
verify any of the veteran's claimed 
stressors, the veteran should be afforded 
another opportunity to provide the 
required information.  If the veteran 
responds to the request for additional 
information, the RO should again request 
verification of the claimed stressors 
from the USASCRUR or other sources of 
information.  The RO should provide the 
USACRUR or other source of information 
with copies of the veteran's service 
personnel records, the DD Form 214, a 
copy of this remand, and any additional 
information provided by the veteran 
regarding his claimed stressors.

6.  After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if there is credible supporting 
evidence that an event alleged as a 
stressor in service occurred.  In this 
context, the RO should make a further 
determination as to whether the claimant 
is credible as to the events he alleges 
in service and as to his evidentiary 
assertions in support of his claim.

7.  The RO then should arrange for the 
veteran to be afforded a VA examination 
by a psychiatrist in order to determine 
the correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted. 

The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that have 
been verified.  The examiner should be 
requested to provide an opinion as to the 
etiology of any such condition.  
Regarding PTSD, if found, the examiner 
should express an opinion as to whether 
the veteran has PTSD related to his 
military service, and whether a diagnosis 
of PTSD is supportable solely by the 
stressor(s) that have been supported in 
the record.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  A complete 
rationale for all opinions must be 
provided.  The claims files, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report must be 
typed.

8.  The RO should review the claims files 
and ensure that the above-requested 
development has been conducted and 
completed in full.  Stegall v. West, 11 
Vet. App. 268 (1998); see also VCAA of 
2000 Pub. L. No, 106-475, 114 State. 2096 
(2000).  

9.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

10.  The RO should also issue a SOC 
addressing the issue of whether or not 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disorder other than PTSD.  
The veteran and his representative should 
be informed of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



